DETAILED ACTION
This non-final Office action is responsive to claim amendments filed December 6th, 2019. Claim 9 has been cancelled. Claims 21 and 22 are newly added. Claims 1-8, 10-18, and 20-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15387760 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/19, 5/24/20, and 11/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph 00168 recites, "The PCPCM system 1010 may continue to monitor the patient registry 1020", which is a typographical error that should recite "the patient registry 1030".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 10-18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recites the limitation "the patient" in the limitation beginning "receiving, by the personalized health care management system".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 11 (computer program product), and 20 (apparatus) and dependent claims 2-8, 10, 12-18, and 21-22 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a computer program product (i.e. manufacture), and claim 20 is directed to an apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward implement a personalized health care management system that operates to perform the method, wherein the method comprises: receiving, by the personalized health care management system, dynamic patient monitoring data from one or more patient monitoring devices associated with the patient; analyzing, by the personalized health care management system, the dynamic patient monitoring data to determine at least one first communication to output to the patient; sending, by the personalized health care management system, to a patient care manager computing device of a patient care manager associated with the patient, a second communication based on results of analyzing the dynamic patient monitoring data; outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a plurality of patients; and providing, via the application executing on the patient care manager computing device, an alert output indicating a need for a patient care manager's attention to a communication session associated with the patient in response to results of the analysis (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are analyzing patient monitoring data to determine at least one first communication output to the patient, which is a function of the human mind in the form of observation, judgement, and evaluation. This analysis could also be performed utilizing a pen and paper. The Applicant’s claimed limitations are analyzing patient monitoring data to determine at least one first communication output to the patient, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-8, 10, 12-18, and 21-22 further narrow the abstract idea and are directed to further defining the patient monitoring data; the analysis to determine communication to output; the communication content composition; scripted communication composition; and the interface composition. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, by the personalized health care management system, dynamic patient monitoring data from one or more patient monitoring devices associated with the patient; sending, by the personalized health care management system, to a patient care manager computing device of a patient care manager associated with the patient, a second communication based on results of analyzing the dynamic patient monitoring data; outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a plurality of patients; providing, via the application executing on the patient care manager computing device, an alert output indicating a need for a patient care manager's attention to a communication session associated with the patient in response to results of the analysis” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions which are executed by the at least one processor; one or more patient monitoring devices; a patient care manager computing device; an application executing on the patient care manager computing device; an interface; a first mobile application; a second mobile application” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8, 10, 12-18, and 21-22 further narrow the abstract idea and dependent claims 2, 7, 8, 12, 17, and 18 additionally recite “receives dynamic patient monitoring data”; “send a scripted communication corresponding to the at least one first communication to a second mobile application”; and “the scripted communication is sent from the first mobile application to the second mobile application” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “mobile application” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions which are executed by the at least one processor; one or more patient monitoring devices; a patient care manager computing device; an application executing on the patient care manager computing device; an interface; a first mobile application; a second mobile application; A computer program product comprising a non-transitory computer readable medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device; An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8 and 10; computer program product claims 11-18 and 22; and apparatus claims 20-21 recite “A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions which are executed by the at least one processor; one or more patient monitoring devices; a patient care manager computing device; an application executing on the patient care manager computing device; an interface; a first mobile application; a second mobile application; A computer program product comprising a non-transitory computer readable medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device; An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0063-0065 and Figures 1-4, 10, & 12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, by the personalized health care management system, dynamic patient monitoring data from one or more patient monitoring devices associated with the patient; sending, by the personalized health care management system, to a patient care manager computing device of a patient care manager associated with the patient, a second communication based on results of analyzing the dynamic patient monitoring data; outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a plurality of patients; providing, via the application executing on the patient care manager computing device, an alert output indicating a need for a patient care manager's attention to a communication session associated with the patient in response to results of the analysis” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8, 10, 12-18, and 21-22 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 7, 8, 12, 17, and 18 additionally recite “receives dynamic patient monitoring data”; “send a scripted communication corresponding to the at least one first communication to a second mobile application”; and “the scripted communication is sent from the first mobile application to the second mobile application” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “mobile application” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over South (U.S 10,176,300 B2) in view of Romagnino (U.S 2012/0209650 A1).
Claims 1, 11, and 20
Regarding Claim 1, South discloses the following:
A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions which are executed by the at least one processor to configure the data processing system to implement a personalized health care management system that operates to perform the method, wherein the method comprises [see at least Col 1 lines 48-53 for reference to the present invention relating to population health methodologies; Col 14 lines 19-22 for reference to the automatic communication of the electronic device involving (a computer, laptop, tablet, or phone) or communication to a remote device (such as a remote server); Figure 1 and related text regarding the flow for an exemplary methodology] 
receiving, by the personalized health care management system, dynamic patient monitoring data from one or more patient monitoring devices associated with the patient [see at least Col 14 lines 12-15 for reference to the patient using a scale to find their weight and manually inputting it via the portal or utilize a scale that is configured to automatically communicate their weight; Col 23-27 for reference to weight data from the scale being automatically communicated to an electronic device for later communication to the portal; Figure 1 and related text regarding “Data collected Automatically]
analyzing, by the personalized health care management system, the dynamic patient monitoring data to determine at least one first communication to output to the patient [see at least Col 13 lines 46-48 for reference to the system analyzing the data and providing a notification (e.g., to a care team) is something is amiss; Col 19 lines 26-30 for reference to the system performing order analysis in which a monitor weight order being provided which is configured to facilitate monitoring of a patient’s weight over a specified period of time and providing notifications based on changes; Col 22 lines 30-43 for reference to the system monitoring weight orders; Fig 1 and related text regarding “Data analyzed by platform” -> “Non-Compliant?” -> “Rules violation?”; Figure 10 and related text regarding the exemplary flow for order analysis] 
sending, by the personalized health care management system, to a patient care manager computing device of a patient care manager associated with the patient, a second communication based on results of analyzing the dynamic patient monitoring data [see at least Col 13 lines 22-27 for reference to non-compliance of the order resulting in a notification that is sent back to the ordering provider as a message in the HER in which the notification provides summary information about the order and results allowing the provider to determine if an intervention is necessary; Col 13 lines 46-48 for reference to the system analyzing the data and providing a notification (e.g., to a care team) is something is amiss; Col 19 lines 26-30 for reference to the system performing order analysis in which a monitor weight order being provided which is configured to facilitate monitoring of a patient’s weight over a specified period of time and providing notifications based on changes; Figure 1 and related text regarding “Send Notification to care team” -> “Care team contacts patient for compliance or intervention”] 
outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a patient [see at least Col 15 lines 59-65 for reference to an exemplary interface for entering weight management orders which allows the user to specify a goal for the order by interacting with several user interface elements; Col 16 lines 5-6 for reference to the interface allowing a user to configure rules for the weight management order; Col 16 lines 13-15 for reference to the interface being configured to allow a user to edit patient instructions that will be presented to a patient with the order; Col 16 lines 17-20 for reference to an interface for entering a weight management order is configure to allow a user to specify where notifications are to be sent; Figures 2-8C for reference to an exemplary interface for entering weight management orders] 
providing, via the application executing on the patient care manager computing device, an alert output indicating a need for a patient care manager's attention to a communication session associated with the patient in response to results of the analysis [see at least Col 14 lines 27-29 for reference to the portal automatically reviewing the weight data and generating one or more notifications or alerts if one or more values lie outside of a threshold; Col 14 lines 29-32 for reference to the portal communicating a notification, either of the presence of data or of an alert, to a health care provider via the EHR application]  
While South discloses the limitations above, it does not disclose outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a plurality of patients. 
However, Romagnino discloses the following:
outputting, on an application executing on the patient care manager computing device, an interface for managing a plurality of communication sessions with a plurality of patients [see at least Paragraph 0069 for reference to the interface display of a user’s task queue which can be a single task queue or multiple task queues; Figure 11 and related text regarding the interface display of multiple users tasks regarding a plurality of patients] 
providing, via the application executing on the patient care manager computing device, an alert output indicating a need for a patient care manager's attention to a communication session associated with the patient in response to results of the analysis [see at least Paragraph 0045 for reference to the importance of a workflow request can be configured to trigger an alert to the second user when the workflow request is received by the second user; Paragraph 0045 for reference to a workflow request with an importance of critical can cause a pop-up alert window, and audible alert, a vibratory alert, and so forth; Figure 14 and related text regarding item 1402 ‘alert’ and the accompanying description] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface output of South to include the interface output for a plurality of patients of Romagnino. Doing so would facilitate collaboration between parties by integrating communication aspects into a task workflow system and providing context-based options for creating workflows and responding to workflow-related communications, as stated by Romagnino (Paragraph 0002). 
Claims 2 and 12
While the combination of South and Romagnino discloses the limitations above, regarding Claim 2, South discloses the following:
the personalized health care management system continuously receives dynamic patient monitoring data over a specified period of time and performs the analyze and send operations in response to receiving new dynamic patient monitoring data during the specified period of time [see at least Col 16 lines 38-44 for reference to the system weight data including order duration parameters which specify the duration of the order; Col 19 lines 27-30 for reference to a monitor weight order being provided which is configured to facilitate monitoring of a patient’s weight over a specified period of time and provide notifications based on changes; Fig 1 and related text regarding “Order complete?” -> “Data analyzed by platform”] 
Claims 3 and 13
While the combination of South and Romagnino discloses the limitations above, regarding Claim 3, South discloses the following: 
the analysis to determine at least one first communication to output comprises: determining a difference between a desired pattern of patient monitoring data and at least one pattern of dynamic patient monitoring data [see at least Col 27-29 for reference to the portal automatically reviewing the weight data and generating one or more notifications or alerts if one or more values lie outside of the threshold; Figure 1 and related text “Non-compliant?” “Rules violation?”] 
determining a communication to be output that is directed to minimizing the difference between the desired pattern of patient monitoring data and the at least one pattern of dynamic patient monitoring data [see at least Col 17 lines 62-67 for reference to the data including a parameter specifying the number of readings that need to be missed before a notification is sent; Col 18 lines 1-6 for reference to parameters being utilized to determine that additional notifications should be sent] 
Claims 4 and 14
While the combination of South and Romagnino discloses the limitations above, regarding Claim 4, South discloses the following: 
analyzing the dynamic patient monitoring data to determine at least one first communication to output to the patient comprises determining a medical condition of the patient [see at least Col 13 lines 43-48 for reference to it being common for a patient to follow an order but not realize the medical significance of his or her vitals, results, or symptoms so the system analyzes the data to provide a notification (e.g., to a care team) if something is potentially amiss] 
determining a measure of adherence of the patient to an associated patient personalized care plan [see at least Col 14 lines 60-64 for reference to acceptable ranges being set and the system being configured to determine whether measurements are outside of such acceptable ranges such that medical intervention may be necessary]
determining goals of the associating patient personalized care plan [see at least Col 15 lines 60-65 for reference to the interface allowing a user to specify a goal for the order by interacting with several user interface elements; Col 20 lines 55-58 for reference to the interface allowing a user to specify a goal for a patient, e.g., to have a blood pressure higher than specified values, or lower then specified values; Figures 19-20 and related text regarding the exemplary goals interfaces for a patient portals] 
determining patient lifestyle information for the patient [see at least Col 22 lines 31-43 for reference to weight readings being tracked within a interface; Fig 28 and related text regarding the weight monitoring interface which monitors a patients weight over a specific time period]
Claims 5 and 15
While the combination of South and Romagnino discloses the limitations above, regarding Claim 5, South discloses the following:
the at least one first communication comprises content that is specifically customized to the medical condition, measure of adherence, goals, and patient lifestyle information [see at least Col 13 lines 43-48 for reference to it being common for a patient to follow an order but not realize the medical significance of his or her vitals, results, or symptoms so the system analyzes the data to provide a notification (e.g., to a care team) if something is potentially amiss; Col 19 lines 27-30 for reference to a monitor weight order being provided which is configured to facilitate monitoring of a patient’s weight over a specified period of time and provide notifications based on changes; Col 22 lines 30-43 for reference to any reading which triggers a rule violation is preferably indicated via a warning interface element; Fig 28 and related text regarding the weight monitoring interface which monitors a patients weight over a specific time period]  
Claims 6 and 16
While the combination of South and Romagnino discloses the limitations above, regarding Claim 6, South discloses the following:
the second communication initiates a new communication session, or continues an existing communication session, between the patient care manager computing device and a patient communication device associated with the patient at least by causing a first mobile application executing on the patient care manager computing device to communicate with a corresponding second mobile application executing on the patient communication device [see at least Col 16 lines 62-65 for reference to the system allowing for the prevention of repeated notifications for an ongoing non-compliant order while allowing a second notification to be sent out if a patient fails to comply, finally complies, and then fails to comply again; Col 19 lines 59-63 for reference to the system sending out a second notification for a second rule of the same order]  
Claims 7, 17, and 21
While the combination of South and Romagnino discloses the limitations above, regarding Claim 7, South discloses the following:
the second communication causes a first mobile application executing on the patient care manager computing device to automatically send a scripted communication corresponding to the at least one first communication to a second mobile application executing on the patient communication device [see at least  Col 14 lines 27-29 for reference to the portal automatically reviewing the weight data and generating one or more notifications or alerts if one or more values lie outside of a threshold; Col 16 lines 62-65 for reference to the system allowing for the prevention of repeated notifications for an ongoing non-compliant order while allowing a second notification to be sent out if a patient fails to comply, finally complies, and then fails to comply again; Col 19 lines 59-63 for reference to the system sending out a second notification for a second rule of the same order]
Claims 8 and 18
While the combination of South and Romagnino discloses the limitations above, regarding Claim 8, South discloses the following:
the scripted communication is sent from the first mobile application to the second mobile application in response to expiration of a time period since a last communication having been received by the first mobile application from the second mobile application [see at least Col 17 lines 62-67 for reference to the data including a parameter specifying the number of readings that need to be missed before a notification is sent; Col 18 lines 1-6 for reference to parameters being utilized to determine that additional notifications should be sent] 
 Claims 10 and 22
While the combination of South and Romagnino discloses the limitations above, regarding Claim 10, South discloses the following:
the interface comprises selectable elements for selecting a pre-defined scripted communication, from a plurality of pre-defined scripted communications, to send to the patient communication device, and wherein the plurality of pre-defined scripted communications is a subset, specific to an area of responsibility of the patient care manager, of a set of pre-defined scripted communications [see at least Col 16 lines 13-15 for reference to the interface being configured to allow a user to edit patient instructions that will be presented to a patient with the order; Col 16 lines 17-20 for reference to an interface for entering a weight management order is configure to allow a user to specify where notifications are to be sent; Figures 2-8C for reference to an exemplary interface for entering weight management orders; Figure 9 and related text regarding the ‘Notifications’ window of the ‘Weight Management’ interface which allows the user to select who to send notification to and regarding which rules]    
Claims 11-22 are rejected for substantially similar reasons as the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 10,474,971 B2
Olsen et al.
Optimization of patient care team based on correlation of patient characteristics and care provider characteristics
US 20120173265 A1
Brush et al.
DEVELOPING AND MANAGING PERSONALIZED PLANS OF HEALTH
US 20050102159 A1
Mondshine, Robert B.
Computer Based Risk Level Monitor and Patient Compliance Method and System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683